     Case 2:21-cv-11369-PDB-CI ECF No. 5, PageID.34 Filed 07/20/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

Thomas King,

             Plaintiff,
                                                        Case No. 2:21-cv-11369
v.                                                      Hon. Paul D. Borman

Advanced Correctional Healthcare, Inc.,
Midland County, Dr. Nisha Chellam, and
Deputy J. Saylor

         Defendants.
________________________________________/

        OPINION AND ORDER OF PARTIAL SUMMARY DISMISSAL

        This is a pro se prisoner civil rights case filed under 42 U.S.C. § 1983. Plaintiff

Thomas King is incarcerated at the Midland County Correctional Facility. Plaintiff

claims that conditions at the facility and the actions of the two individually named

Defendants violate his Eighth Amendment rights. The Court will summarily dismiss

the complaint with respect to Defendants Advanced Correctional Healthcare, Inc.

(ACH), and Midland County. The case will proceed against Defendants Dr. Nisha

Chellam and Deputy J. Saylor.

                                 I. Standard of Review

        Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a

short and plain statement of the claim showing that the pleader is entitled to relief,”

as well as “a demand for the relief sought.” FED. R. CIV. P. 8(a)(2), (3). The purpose
                                             1
  Case 2:21-cv-11369-PDB-CI ECF No. 5, PageID.35 Filed 07/20/21 Page 2 of 8




of this rule is to “give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

While this pleading standard does not require “detailed” factual allegations, id., it

does require more than the bare assertion of legal conclusions or “an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “A pleading that offers labels and conclusions or a formulaic recitation of

the elements of a cause of action will not do.” Id. “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id.

      Plaintiff has been granted leave to proceed without prepayment of the filing

fee for this action due to his indigence. Under the Prison Litigation Reform Act

(“PLRA”), the Court is required to sua sponte dismiss an in forma pauperis

complaint before service on a defendant if it determines that the action is frivolous

or malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief against a defendant who is immune from such relief. See 42 U.S.C.

§ 1997e(c); 28 U.S.C. § 1915(e)(2)(B). Similarly, the court is required to dismiss a

complaint seeking redress against government entities, officers, and employees that

it finds to be frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. § 1915A(b). A complaint is frivolous if it lacks an arguable basis in

law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).


                                          2
  Case 2:21-cv-11369-PDB-CI ECF No. 5, PageID.36 Filed 07/20/21 Page 3 of 8




      To state a federal civil rights claim, a plaintiff must allege that (i) he was

deprived of a right, privilege, or immunity secured by the federal Constitution or

laws of the United States, and (ii) the deprivation was caused by a person acting

under color of state law. Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155-156 (1978).

A pro se civil rights complaint is to be construed liberally. Haines v. Kerner, 404

U.S. 519, 520-521 (1972).

                                   II. Complaint

      Plaintiff does not indicate in his terse pro se complaint whether he is a pretrial

detainee or whether he is serving a jail sentence. In either event, the complaint

challenges conditions at the Midland County Correctional Facility, which serves as

the county’s jail.

      Plaintiff alleges that Defendant ACH fails to provide adequate health care

services at the jail. Specifically, Plaintiff complains that he is being denied protein

drinks, a wheelchair or walker, and physical therapy.

      Plaintiff asserts that Defendant Midland County fails to maintain a clean, safe,

and healthy environment at the jail. He asserts that the jail lacks a separate unit for

disabled prisoners, the showers lack equipment for disabled prisoners, and the

County fails to provide mental health services. Plaintiff also asserts that since the

George Floyd incident, the jail has “shown extreme implicit bias … to Black




                                           3
  Case 2:21-cv-11369-PDB-CI ECF No. 5, PageID.37 Filed 07/20/21 Page 4 of 8




inmates, denying us newspapers, religious newspapers, radio, and very limited

television with channels controlled by staff.” (ECF No. 1, PageID.7.)

      Plaintiff asserts that Defendant Deputy Saylor, a corrections officer, “is the

leader of the chain conspiracy,” and that Saylor took Plaintiff’s wheelchair from

him, though Saylor knew that Plaintiff “can barely walk or stand.” (id., PageID.5,

7.)

      Finally, Plaintiff asserts that Defendant Chellam, a medical doctor at the jail,

refuses to treat Plaintiff for his gunshot wounds and post-traumatic stress disorder.

                                   III. Discussion

      Plaintiff’s allegations implicate the Eighth or Fourteenth Amendments to the

United States Constitution. The Eighth Amendment prohibits ‘‘cruel and unusual

punishments.’’ U.S. Const. amend. VIII. Although the Amendment applies only

after a formal adjudication of guilt, Ingraham v. Wright, 430 U.S. 651, 671 n.40

(1977), ‘‘[d]ue process requires that a pretrial detainee not be punished.’’ Bell v.

Wolfish, 441 U.S. 520, 535 n.16 (1979). Thus, whether Plaintiff is a convicted

prisoner or a pretrial detainee, he has a right to be free from cruel and unusual

punishment:

              The Eighth Amendment provides an inmate the right to be
              free from cruel and unusual punishment. The Due Process
              Clause of the Fourteenth Amendment provides the same
              protections to pretrial detainees.



                                          4
  Case 2:21-cv-11369-PDB-CI ECF No. 5, PageID.38 Filed 07/20/21 Page 5 of 8




Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (citing Richko v. Wayne Cty.,

819 F.3d 907, 915 (6th Cir. 2016)); see also Winkler v. Madison Cty., 893 F.3d 877,

890 (6th Cir. 2018) (stating that, when a claim of deliberate indifference to serious

medical needs ‘‘is asserted on behalf of a pretrial detainee, the Due Process Clause

of the Fourteenth Amendment is the proper starting point’’) (quoting Phillips v.

Roane Cty., 534 F.3d 531, 539 (6th Cir. 2008)).

      To state a claim against Defendants, Plaintiff must assert facts indicating that

(1) that the alleged deprivation was sufficiently serious, and (2) that Defendants had

a sufficiently culpable state of mind. Farmer v. Brennan, 511 U.S. 825, 834 (1994);

Winkler, 893 F.3d at 890-91. The required mental state is one of “‘deliberate

indifference’ to inmate health or safety.’’ Farmer, 511 U.S. at 834. ‘‘[D]eliberate

indifference entails something more than mere negligence.’’ Id. at 835. As explained

in Rhinehart v. Scutt, 894 F.3d 721 (6th Cir. 2018), ‘‘[t]he plaintiff must show both

that the alleged wrongdoing was objectively harmful enough to establish a

constitutional violation and that the official acted with a culpable enough state of

mind, rising above gross negligence.’’ Id. at 737.

      With respect to the two individually named Defendants, the terse allegations

in the complaint, liberally construed, suffice to allow the case to proceed on a

deliberate indifference claim. Plaintiff asserts a sufficiently serious medical need -

his inability to stand or walk and untreated gunshot wounds. Plaintiff claims that


                                          5
  Case 2:21-cv-11369-PDB-CI ECF No. 5, PageID.39 Filed 07/20/21 Page 6 of 8




Saylor took his wheelchair away from him despite knowledge of the medical need

for one. Plaintiff asserts that Chellam, a medical doctor, refuses to treat his gunshot

wounds. The claims against these two Defendants survive the PLRA’s initial

screening requirement.

      With respect to Defendant Midland County, in Monell v. Department of Social

Services of New York, the Supreme Court held that municipalities are “persons”

subject to suit under 42 U.S.C.A. § 1983. Monell, 436 U.S. 658, 700-01 (1978). Such

a claim may only be brought when “execution of a government’s policy or custom,

whether made by its lawmakers or by those whose edicts or acts may fairly be said

to represent official policy, inflicts the injury that the government as an entity is

responsible under § 1983.” Id. at 694.

      A plaintiff can make a showing of an illegal policy or custom by

demonstrating one of the following: (1) the existence of an illegal official policy or

legislative enactment; (2) that an official with final decision making authority

ratified illegal actions; (3) the existence of a policy of inadequate training or

supervision; or (4) the existence of a custom of tolerance or acquiescence of federal

rights violations. See Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir.

2005). A municipality “may not be sued under § 1983 for an injury inflicted solely

by its employees or agents.” Monell, 436 U.S. at 694.




                                           6
  Case 2:21-cv-11369-PDB-CI ECF No. 5, PageID.40 Filed 07/20/21 Page 7 of 8




      Even liberally construed, Plaintiff’s complaint fails to make sufficient factual

allegations to state a claim for municipal liability under Monell. None of the

allegations in the complaint suggest the existence of an illegal official policy, that

an official with final decision-making authority ratified illegal actions, the existence

of a policy of inadequate training, or the existence of a custom of tolerance of federal

rights violations. Rather, according to Plaintiff, Deputy Saylor “is the leader of the

chain conspiracy.” (ECF No. 1, at PageID.7.) Plaintiff’s conclusory allegation that

Midland County fails to provide a safe and healthy environment and that the jail

lacks sufficient facilities for disabled prisoners does not state a claim. “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      Finally, with respect to Defendant ACH, it is well-settled that a corporation

cannot be held liable in a § 1983 suit under the theory of vicarious liability. See

Monell, 436 U.S. at 694; Street v. Corrections Corp. of Am., 102 F.3d 810, 817-18

(6th Cir. 1996) (Monell’s bar to respondeat superior liability applies to private

corporations that are performing services as an agent of the State and are therefore

deemed to be state actors for purposes of § 1983). Rather, to state a claim of

deliberate indifference against this Defendant, Plaintiff must plead a claim of a

specific policy, practice, or custom of that “directly caused [him to suffer] a

deprivation of federal rights.” Starcher v. Corr. Med. Sys., Inc., 7 F. App’x 459, 465


                                           7
  Case 2:21-cv-11369-PDB-CI ECF No. 5, PageID.41 Filed 07/20/21 Page 8 of 8




(6th Cir. 2001) (quoting Board of Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397,

415 (1997)); see also Hodges v. Corizon, No. 14-11837, 2015 WL 1511153, at *4

(E.D. Mich. Mar. 30, 2015).

      Plaintiff fails to identify any specific policy, practice, or custom adopted by

ACH with respect to medical services provided to jail inmates. In the absence of any

allegations connecting the alleged inadequate medical care for Plaintiff by the

individually named Defendants to a specific policy, practice, or custom, Plaintiff

fails to state a claim against ACH.

                                  IV. Conclusion

      Accordingly, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. §

1997e(c), the Court will dismiss Defendants Midland County and Advanced

Correctional Healthcare, Inc., for Plaintiff’s failure to state a claim against these

Defendants. The case will proceed with respect to Defendants Dr. Nisha Chellam

and Deputy J. Saylor.

      SO ORDERED.
                                       s/Paul D. Borman
                                       Paul D. Borman
                                       United States District Court

Dated: July 20, 2021




                                          8
